DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/300,529 is responsive to communications filed on 11/09/2020, in reply to the Non-Final Rejection of 08/07/2020. Currently, claims 1-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regard to claims 1-16 and 24-25, these claims were previously indicated as containing allowable subject matter in the Non-Final Rejection of 08/07/2020. As such, these claims remain in condition for allowance.

In regard to claim 17, the Applicant submits that the claimed configuration of pairs of filters essentially recites an overlapping layered filter configuration, in that the Applicant’s hyperspectral filter is achieved through positioning a wideband filter over a multiband filter such that the respective spectral responses of the filters overlap. The Applicant further submits that the teachings of Wein only include optical filters that are arranged laterally adjacent to one another rather than on top of one another relative to the path of the light being sensed, and thus, Wein does not recite a wideband filter and a multiband filter in an overlapping layered configuration, as claimed. Further, whereas the Applicant claims that one filter is placed between the other and the pixels of the sensor, Wein discloses only filter assemblies disposed between the target scene and respective sub-arrays of the 2D array, and that nothing in Wein can be read to disclose one filter located between the other filter and the pixels. Applicant’s arguments, see Remarks, filed 11/09/2020, with respect to claim 17 have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn. 

In regard to claims 18-23, these claims were previously rejected, and are dependent upon the independent claim 17. As such, since the arguments and amendments relating to claim 17 have been found to be sufficient to overcome the claim’s rejection, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. Thus, their rejections have also been withdrawn.

In regard to claims 26-31, these claims have been newly added, and each is either directly or indirectly dependent upon claim 1 or claim 17, which have been indicated to contain allowable subject matter. As such, these claims are also allowable by virtue of their dependency upon allowable base claims. 

In regard to claim 32, this claim has been newly added, is an independent claim, and does not recite the features of the composite filter present in the other independent claims. As such, the rejection of this claim can be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hosier et al. (U.S. Publication No. 2011/0089316), hereinafter referred to as Hosier, in view of Wein (U.S. Publication No. 2015/0136955), hereinafter referred to as Wein.

In regard to claim 32, Hosier teaches a combined imaging and spectral measurement line-scan imaging sensor (Hosier paragraph 2 noting embodiments directed to in-line image sensors, such as linear variable filter based spectrophotometers and linear variable filter based spectrophotometers in combination with full width array sensors), said sensor comprising:
a plurality of pixel lines, each pixel line including a plurality of pixels, at least one of said pixel lines embodying an imaging line (Hosier paragraph 29 noting a photosensor chip includes linear sensor 158 which includes four linear arrays of photosensors, i.e., the arrays or rows which each include pixels 160a, 160b, 160c and 160d. Although in this embodiment, four linear arrays are depicted, it should be appreciated that other arrangements are also possible, e.g., one linear array, two linear arrays, etc.) designated for acquiring at least one image of an object (Hosier paragraph 43 noting a sensing system that simultaneously images an image or image bearing surface onto a linear sensor assembly and the linear variable filter/linear sensor assembly combination, where the pixel output of the sensing system will correspond to the image or image bearing surface) and at least one of said pixel lines (Hosier paragraph 31 noting rows or arrays of pixels sensitive to different colors, e.g., red, green, blue and monochrome), different from said at least one imaging line, embodying a spectral measurement line, designated for acquiring a spectral measurement of light received from said object (Hosier paragraph 41 noting spectral measurements determined by the second linear sensor; and Hosier paragraph 43 noting a system that simultaneously images an image or image bearing surface onto a linear sensor assembly and the linear variable filter/linear sensor assembly combination, where the pixel output of the sensing system will correspond to the image or image bearing surface (linear sensor assembly) and the relative spectral reflectivity of the image or the image bearing surface (linear variable ,
each imaging line associated with a single respective spectral response within a spectral range (Hosier paragraph 31 noting rows or arrays of pixels sensitive to different colors, e.g., red, green, blue and monochrome)
each pixel in each spectral measurement line associated with a respective pixel spectral band (Hosier paragraph 30 noting linear variable filter 156 permits specific bandwidths of wavelengths to pass therethrough, depending upon where along the length of filter 156 the light passes, each respective column receives a specific bandwidth of wavelengths of light depending upon the column's position relative to the linear variable filter. Moreover, as a photo site or column of pixels corresponds to a particular spectral content; and Hosier paragraph 31, combining linear arrays of pixels sensitive to different bands with a linear variable filter results in different respective pixel spectral bands)
wherein each pixel in said at least one imaging line is associated with at least one respective pixel spectral band (Hosier paragraph 31, combining linear arrays of pixels sensitive to different bands with a linear variable filter results in different respective pixel spectral bands) of an at least one corresponding pixel in said at least one spectral measurement line (Hosier paragraph 31, combining linear arrays of pixels sensitive to different bands with a linear variable filter results in different respective pixel spectral bands).
	However, Hosier does not expressly disclose integrated on a single semiconductor substrate, 
	In the same field of endeavor, Wein teaches integrated on a single semiconductor substrate (Wein paragraph 46 noting two-dimensional pixel arrays 100 are each conventionally fabricated optical detector arrays and are grouped (divided) into one or more two-dimensional sub-arrays, such as subarrays 110, 111, and 112 illustrated in FIG. 2. The individual detectors may be patterned with conventional photolithographic techniques into the individual sub-arrays, and the sub-arrays may be patterned into a monolithic substrate of an optically-sensitive material; and Wein paragraph 49 noting detectors for TDI. The latter embodiment, in FIGS. 3A-B, leaves a gap of 16 lines, for example, between detector sub-arrays to minimize optical cross-talk from one spectral channel to the next and to provide space on the CMOS substrate).
.


Allowable Subject Matter
Claims 1-31 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The cited references do not teach or suggest a composite filter exhibiting a multi band spectral response, each band in said multi band spectral response corresponding to the respective pixel spectral band associated with one of said plurality of pixels, said composite filter comprising at least three pairs of filters, each pair of filters including a respective wideband filter and a respective multi band filter, wherein one of said wideband filter and said multi band filter is placed between the other one, of said wideband filter and said multi band filter, and respective pixels of said plurality of pixels.

The closest prior art of reference, Hosier et al. (U.S. Publication No. 2011/0089316), discloses embodiments directed to in-line image sensors, and a linear variable filter that permits specific bandwidths of wavelengths to pass therethrough, with each respective column receiving a specific bandwidth of wavelengths of light, and that combining linear arrays of pixels sensitive to different bands with a linear filter results in different respective pixel spectral bands. However, Hosier does not expressly disclose a composite filter exhibiting a multi band spectral response, each band in said multi band spectral response corresponding to the respective pixel spectral band associated with one of said plurality of pixels, said composite filter comprising at least three pairs of filters, each pair of filters including a respective wideband filter and a respective multi band filter, wherein one of said wideband filter and said 

The next closest prior art of reference, Wein et al. (U.S. Publication No. 2015/0136955), discloses optical filters that are arranged laterally adjacent to one another rather than on top of one another relative to the path of the light being sensed, and thus, Wein does not recite a wideband filter and a multiband filter in an overlapping layered configuration, as claimed. Further, whereas the Applicant claims that one filter is placed between the other and the pixels of the sensor, Wein discloses only filter assemblies disposed between the target scene and respective sub-arrays of the 2D array, and that nothing in Wein can be read to disclose one filter located between the other filter and the pixels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488